Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant's election with traverse of Group I in the reply filed on 6-24-21 is acknowledged.  The traversal is on the ground(s) that each of the identified groups does not have a different technical feature.  This is not found persuasive because the invention of Group II has a different special technical feature than the invention of Group I as detailed in paragraph 2 of the restriction requirement dated 4-27-21.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6-24-21.

Claim Rejections - 35 USC § 102

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JP200053483A to Kyodo Printing Co Ltd. (hereinafter "Kyodo").
Referring to claim 1, Kyodo discloses a rodent gasser comprising a cartridge containing a gaseous composition for fumigating rodents (container 8 with medicament for fumigating a pest; abstract; figure 1), and a self-ignition system for igniting the gaseous composition in the cartridge (ignition device B with self-contained match 1 for igniting the medicament in the container 8; figure 1; paragraphs [00.07-0010]).
Referring to claim 2, Kyodo discloses the rodent gasser as set forth in claim 1, wherein the cartridge is provided with a cap and a shroud having a strike pad (cartridge 8 includes a cap 17 and a container A (shroud) with a rubbing strip 5 (strike pad); figure 1; paragraph [0024]), the strike pad being under the cap and covered thereby when the cap is secured to the shroud and the shroud is secured to the cartridge (the rubbing strip 5 is covered by the Ignition device B having the cap 17 at the top-most portion with the ignition device B attached to the container A and the container A attached to the cartridge 8; figures 1,2; paragraph [0025-0026]).
.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyodo as applied to claim 1 above, and further in view of CN 203928908 U to Wang, Z et al. (hereinafter “Wang”).
Referring to claim 4, Kyodo discloses the rodent gasser as set forth in claim 1. Kyodo further discloses wherein the cartridge is provided with an ignition system covered by a cap when the cap is secured to the cartridge (cartridge 8 includes a cap 17 that covers an ignition device B; figures 1, 2; paragraphs [0025-0026]). Kyodo fails to disclose a pull pin ignition 
Referring to claim 5, Kyodo in view of Wang discloses the rodent gasser as set forth in claim 4. Kyodo fails to disclose wherein the pull pin ignition system includes a gripping element attached to an integrated internal ignition system by a connecting element. Wang discloses wherein the pull pin ignition system includes a gripping element attached to an integrated internal ignition system by a connecting element (a pull ring 5 is attached to the igniter through a wire 6; figures 1,2; paragraphs [0008, 0010]). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Kyodo to include wherein the pull pin ignition system includes a gripping element attached to an integrated internal ignition system by a connecting element, as taught by Kyodo, because having a griping element allows for a secure grip to be used which would allow for a force to be reliably delivered.
Referring to claim 6, Kyodo in view of Wang discloses the rodent gasser as set forth in claim 5. Kyodo fails to disclose wherein the gripping element is a finger ring. Wang discloses wherein the gripping element is a finger ring (pull ring may be pulled by a finger; figures 1,2). It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the system of Kyodo to include wherein the gripping element is a finger ring, as taught by Kyodo, because using a finger ring allows for an easy method for applying force than may be used by a wide number of users while providing a secure grip.
.

Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following patents are cited to further show the state of the art with respect to vermin gassing devices in general:
	U.S. Pat. No. 1,262,649 to Darragh – shows vermin gassing device
	U.S. Pat. No. 1,443,464 to Fouke – shows vermin gassing device
	U.S. Pat. No. 1,646,767 to Schille – shows vermin gassing device
	U.S. Pat. No. 1,727,457 to Van Meter – shows vermin gassing device
	U.S. Pat. No. 1,759,033 to Beck – shows vermin gassing device
	U.S. Pat. No. 2,720,012 to Lilly et al. – shows vermin gassing device
	U.S. Pat. No. 4,512,102 to Long – shows vermin gassing device


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643